DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of typographical/grammatical errors and consistency issues; the claims should be corrected as follows to address said issues:
1. (Currently Amended) A Tesla-type turbine for converting an enthalpy of a gas volume flow into mechanical energy, the Tesla-type turbine comprising: 
at least one disc arranged on an axis of rotation and [[is]] adapted to be set in rotation with [[a]] the gas volume flow flowing substantially tangentially so that mechanical energy is collectable from a shaft coupled to the at least one disc; 
a disc body that forms the at least one disc and has at least one cavity in which, for the purpose of cooling the disc body, a cooling medium is receivable; and 
at least one gas receiving chamber to receive and discharge the gas volume flow flowing substantially tangentially relative to the at least one disc.

2. (Currently Amended) The Tesla-type turbine according to claim 1, wherein the at least one disc is adapted to at least partially evaporate the cooling medium received in [[its]] the at least one cavity when heat is supplied from the gas volume flow to the at least one cavity.

3. (Currently Amended) A method for operating the Tesla-type turbine according to claim 1, the method comprising: supplying [[a]] the gas volume flow to the at least one disc in a substantially tangentially flowing direction relative to the at least one disc, so that the at least one disc is set into rotation due to friction.

4. (Currently Amended) The method according to claim 3, wherein heat of the gas volume flow is transferred to the cooling medium in the at least one cavity of the disc body so that the cooling medium at least partially evaporates.

5. (Currently Amended) An apparatus for converting thermal energy into mechanical energy, the apparatus comprising: 
a shaft; 
[[a]] the Tesla-type turbine according to claim 1, 
wherein the at least one disc of the Tesla-type turbine is arranged coaxially on the shaft, 
wherein the shaft is mechanically connected to a compressor unit, which has at least one compressor disc connected to the shaft in a rotationally fixed manner, so that, upon rotation of the Tesla-type turbine, the at least one compressor disc is set in rotation, and 
wherein the compressor unit comprises a compressor gas receiving chamber that is fluidically connected to the at least one gas receiving chamber of the Tesla-type turbine at least one gas receiving chamber of the Tesla-type turbine.

6. (Currently Amended) The apparatus according to claim 5, wherein the at least one compressor disc has at least one cavity in a disc body forming the at least one compressor disc, the at least one cavity of the at least one disc of the Tesla-type turbine being fluidically connected to the at least one cavity of the at least one compressor disc so that cooling medium present at least partially in the gaseous phase is adapted to be supplied from the at least one cavity of the at least one disc of the Tesla-type turbine to the at least one cavity of the at least one compressor disc.

7. (Currently Amended) The apparatus according to claim 5, wherein the at least one compressor disc is connected to a rotatable cooling unit in a rotationally fixed manner, wherein the cooling unit has at least one cooling disc that is arranged coaxially on a cooler shaft, which is connected to the shaft of the Tesla-type turbine in a rotationally fixed manner, and wherein the at least one cooling disc has at least one cavity in [[the]] a disc body forming the at least one cooling disc and the at least one cavity of the at least one cooling disc is fluidically connected to the at least one cavity of the at least one compressor disc so that the cooling medium heated in the compressor unit is fed to the cooling unit, by means of which the cooling medium is cooled in the at least one cooling disc of the cooling unit and is returned from the latter to the at least one compressor disc of the compressor unit.

at least one cavity of the at least one compressor disc and the at least one cavity of the at least one cooling disc is formed by at least one transverse web that is adapted to be flowed through and is arranged substantially axially parallel to the axis of rotation of the shaft between the at least one compressor disc and the at least one cooling disc.

9. (Currently Amended) The apparatus according to claim 7, wherein at least a second fluidic connection between [[a]] the at least one cavity of the at least one compressor disc and [[a]] the at least one cavity of the at least one cooling disc is formed by a hollow connecting space the at least one compressor disc to a shaft section covered by [[a]] the at least one cooling disc, the covered shaft sections each having axially at least one opening for realizing a flow of the cooling medium into and out of the hollow connecting space of the shaft into and out of the at least one cavity of the at least one compressor disc and/or into and out of the at least one cavity of the at least one cooling disc.

10. (Currently Amended) A method for operating the apparatus for converting thermal energy into mechanical energy according to claim 7, the method comprising: 
feeding[[,]] heated cooling medium in the at least one compressor disc or the at least one cavity of the at least one compressor discto the at least one cooling disc or at least one cavity of [[a]] the at least one cooling disc 
cooling the heated cooling medium; and 
feeding the cooling medium, after the cooling of the cooling medium, back to [[a]] the at least one compressor disc.

11. (Currently Amended) The method according to claim 10, further comprising converting the 

12. (Currently Amended) The Tesla-type turbine according to claim 1, wherein the cooling medium is a cooling liquid.

Appropriate correction as above is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran US 2014/0271120.
Regarding claim 1, Cochran discloses:

at least one disc 102, 104, 106, 108 arranged on an axis of rotation 116 and is adapted to be set in rotation with a gas volume flow flowing substantially tangentially (see Figs. 2 and 5) so that mechanical energy is collectable from a shaft 116 coupled to the at least one disc 102, 104, 106, 108; 
a disc body 102, 104, 106, 108 that forms the at least one disc 102, 104, 106, 108 and has at least one cavity 132, 142, 144, 146, 148 in which, for the purpose of cooling the disc body, a cooling medium is receivable (see Figs. 2-3 and paras. [0018-0020] [0026]); and 
at least one gas receiving chamber 124 to receive and discharge the gas volume flow flowing at least partially tangentially relative to the at least one disc 102, 104, 106, 108. 

Regarding claim 2, Cochran discloses:
wherein the disc 102, 104, 106, 108 is adapted to at least partially evaporate the cooling medium received in its cavity 132, 142, 144, 146, 148 when heat is supplied from the gas volume flow flowing to the disc relative to the disc in the cavity (see paras. [0018-0020] [0026]). 

Regarding claim 3, Cochran discloses:
A method for operating the Tesla-type turbine according to claim 1, the method comprising: supplying a gas volume flow to the disc 102, 104, 106, 108 substantially tangentially flowing relative to the disc, so that the disc is set into rotation due to friction (see Figs. 2 and 5). 

Regarding claim 4, Cochran discloses:


Regarding claim 12, Cochran discloses:
wherein the cooling medium is a cooling liquid (see paras. [0018-0020] [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean US 3,045,428 in view of Cochran US 2014/0271120.
Regarding claim 5, McLean discloses:
An apparatus for converting thermal energy into mechanical energy, the apparatus comprising: 
a shaft 26; 
a Tesla-type turbine 14 according to claim 1, [i.e. the tesla-type turbine 14 comprising: 
at least one disc 20 arranged on an axis of rotation 26 and is adapted to be set in rotation with a gas volume flow flowing substantially tangentially (see Fig. 3) so that mechanical energy is collectable from a shaft 26 coupled to the at least one disc 20; 
a disc body 20 that forms the at least one disc 20; and 

wherein the disc 20 of the Tesla-type turbine 14 is arranged coaxially on the shaft 26, 
wherein the shaft 26 is mechanically connected to a compression unit 12, which has at least one compressor disc 18 connected to the shaft 26 in a rotationally fixed manner, so that, upon rotation of the Tesla-type turbine 14, the compressor disc 18 is set in rotation, and 
wherein the compressor unit 12 comprises a compressor gas receiving chamber 28 (encompassing discs 18) that is fluidically connected (via combustion chamber 16) to the gas receiving chamber 28 (encompassing discs 20) of the Tesla-type turbine 14 so that gas compressed by the compressor unit 12 is supplied to the Tesla-type turbine 14 or to the gas receiving chamber 28 (encompassing discs 20) of the Tesla-type turbine 14. 

	McLean is silent regarding:
the disc body that forms the at least one disc having at least one cavity in which, for the purpose of cooling the disc body, a cooling medium is receivable.
Cochran teaches:
the disc body 102, 104, 106, 108 that forms the at least one disc 102, 104, 106, 108 having at least one cavity 132, 142, 144, 146, 148 in which, for the purpose of cooling the disc body, a cooling medium is receivable (see Figs. 2-3 and paras. [0018-0020] [0026]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of McLean with that of Cochran to cool the discs for the advantages of increasing the effectiveness of the Tesla turbine, preventing warping of the discs, and minimizing sheer losses (Cochran [0014] [0027]).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hicks US 6,973,792 and Tepic US 2014/0102115 disclose various Tesla-type turbine and compressor arrangements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/19/2022